Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application number 17/048,074 WATER SPOUT CONTROL DEVICE, WATER SPOUT CONTROL SYSTEM, AND WATER SPOUT CONTROL METHOD, filed 10/15/2020. Claims 1-4 and 6-7 are pending.
Examiner Comment
Applicant’s amendment and remarks filed 01/05/2022 are persuasive, therefore claims 1-4 and 6-7 are allowed.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest singularly, or an obvious combination of a water spout control system.  The prior art references of Konica and Toto, alone and in combination, fail to teach an imaging device configured to capture an image of an imaging target region including a faucet spout from a upward side of the faucet spout nor do the references teach a holding object detector configured to detect whether a holding object holding the detection target exists in a second detection region” as recited in the independent claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754